DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/696,643 of JI et al. for “VEHICLE AND METHOD FOR PREDICATING COLLISION” with a preliminary amendment filed on November 26, 2019 has been examine.
Claims 1-20 are pending.

Drawings
Drawings Figures 1-5 submitted on November 26, 2019 are in compliance with the provisions of 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In line 8 the recited limitations "determine the first of the vehicle" in claim 1 is not clear. Because of at least for the following reasons:
Is the limitation referring to the stopped vehicle? Is the limitation referring to the target vehicle? Is the limitation refer to the first part (front part) of the vehicle? Is the limitation referring to the first of plurality of vehicles? This limitation renders the claim indefinite, because the meets and bounds of the claimed limitation is not known.
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for being dependent on rejected base claim.

Reason for Allowance

Claims 12-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 12, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 12, comprising limitations: detecting at least one stopped vehicle stopped in a first lane crossing at a right side of a second lane in which the vehicle is located; detecting a target vehicle located in a third lane next to the at least one stopped vehicle to obtain position information and speed information of the target vehicle; determining a first position of the vehicle for sensing the target vehicle between stopped vehicles; determining an expected position to move the target vehicle from an actual position for a time it takes for the vehicle to move from the first position to a 
As to claims 13-20 directly/indirectly depend from allowed claim 12 and therefore are allowed for the same reason/s.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.
U.S. Publication No. 2016/0229410 A1 of Clarke et al., discloses a system may include at least one image capture device configured to acquire a plurality of images of an area in a vicinity of the vehicle; a data interface; and at least one processing device. The at least one processing device may be configured to: receive the plurality of images via the data interface; determine from the plurality of images a first lane constraint on a first side of the vehicle; determine from the plurality of images a second lane constraint on a second side of the vehicle opposite to the first side of the vehicle, wherein the first and second lane constraints define a lane within which the vehicle travels and wherein a first distance corresponds to a distance between the first side of the vehicle and the first lane constraint and a second distance corresponds to a distance between the second side of the vehicle and the second lane constraint; determine, based on the plurality of images, whether a lane offset condition exists on the first side of the vehicle; if a lane 

U.S. Publication No. 2018/0273031 A1 of Fujita et al., discloses a travel control apparatus according to one or more embodiments of the present invention operates to detect lane boundary lines, such as lane marks, curbstones and guardrails, which actually exist around a vehicle (subject vehicle) utilizing one or more sensors equipped in the subject vehicle and detect information on the lane boundary lines of a planned travel route of the subject vehicle from map information. Then, the travel control apparatus operates to integrate the lane boundary lines detected by the sensors and the lane boundary lines of the map information and output information on the integrated lane boundary lines. 
U.S. Publication No. 2018/0286247 A1 of Fujita, discloses a travel direction determination function to determine whether or not the direction of travel in the lane in which a surrounding vehicle has traveled coincides with the traveling direction of the surrounding vehicles. In the present embodiment, the travel direction determining function serves to determine that the direction of travel in a lane coincides with the traveling direction of a surrounding vehicle when the subject vehicle is traveling straight ahead or stopped and determine that the direction of travel in the lane does not coincide 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						June 19, 2021          Primary Examiner, Art Unit 2685